Citation Nr: 1202389	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  10-08 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The Veteran had active duty service from January 1969 to January 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified at a Board hearing at the RO in October 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  By rating decision in March 2005, claims of entitlement to service connection for hearing loss and for tinnitus were denied; the Veteran filed a notice of disagreement, but did not complete the appeal by filing a timely substantive appeal.

2.  Certain evidence received since the March 2005 rating decision is new and pertains to unestablished facts necessary to substantiate the claims. 


CONCLUSIONS OF LAW

1.  The March 2005 rating decision is final.  38 U.S.C.A. § 7105(c)(West 2002). 

2.  New and material evidence has been received to reopen the hearing loss and tinnitus claims.  38 U.C.S.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims by the Veteran for service connection for hearing loss and for tinnitus were denied by rating decision in March 2005.  The Veteran filed a notice of disagreement and a statement of the case was issued.  However, the Veteran failed to complete the appeal by filing a timely substantive appeal.  Accordingly, the March 2005 rating decision became final.  38 U.S.C.A. § 7105(c).  However, applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.

New and material evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

Evidence before the RO in March 2005 included the Veteran's service treatment records as well as VA and private post-service records.  The RO denied the claim on the basis that the earliest evidence of hearing loss was in 2003, many years after service.  Evidence received since the March 2005 rating decision includes private and VA medical records, a report of VA examination in January 2010, and hearing testimony offered by the Veteran in October 2011.  In reviewing the newly received evidence, the Board notes at least two private records which appear to document hearing test results in the 1980's and 1990's which suggested difficulty with hearing.  As these records appear to move the onset of hearing problems closer back in time to the Veteran's service, they must be considered new and material.  The Board finds that the claims have been reopened.  

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations at this time since there is no prejudice to the Veteran in light of the reopening of his claims.  It is anticipated that any VCAA defects will be remedied via the actions directed in the following remand section of this decision.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a). 


ORDER

The hearing loss and tinnitus claims have been reopened.  To this extent, the appeal is granted, subject to the directives set forth in the following remand section of this decision. 


REMAND

Appellate review of the case under a merits analysis is deferred pending additional development to assist the Veteran. 

The Board notes that a VA audiometric examination was conducted in January 2010, and the examiner offered a negative opinion as to causation.  However, the examiner appears to have based the opinion on the fact that hearing acuity was normal at the time of the Veteran's discharge from service.  

However, the lack of any evidence that the veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet.App. 87, 89 (1992).  Instead, as noted by the United States Court of Veterans Appeals (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

In the present case, it appears that there was an upward shift in tested thresholds during service when audiometric test results from September 1968 and October 1970 are compared.  The significance, if any, of such apparent upward shift in tested thresholds needs to be addressed by medical personnel.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA audiometric examination.  It is imperative that the claims file be made available to and be reviewed by the examiner in connection with the examination.  

The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that any current hearing loss and tinnitus are causally related to the Veteran's active duty service, to include claimed noise exposure during service.  A rationale should be furnished for the opinion, to include a discussion of whether there is a medically sound basis to attribute current disability to service in light of the apparent upward shift in tested thresholds from September 1968 to October 1970, or whether they are more properly attributable to intercurrent causes. 

In the event the Veteran fails to report for the examination, the RO should nevertheless forward the claims file to an appropriate examiner for review and an opinion in response to the question posed above. 

2.  In the interest of avoiding further remand, the RO should review the above opinion to ensure that it is responsive to the posed question.  

3.  After completion of the above, the RO should review the expanded record and determine if the benefits sought can be granted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


